Citation Nr: 0802548	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  94-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to a service-connected psychiatric disorder.    


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1964 to February 1965, and in the United States 
Army from February 1974 to March 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  The veteran currently 
resides within the jurisdiction of the Philadelphia, 
Pennsylvania VARO.

In the October 1993 rating action, the RO denied the 
veteran's claims for service connection for a psychiatric 
disorder and hypertension, to include as secondary to a 
psychiatric disorder.  The veteran subsequently filed a 
timely appeal.

By a December 1996 decision, the Board remanded the case to 
the RO for additional development of the record.

In a November 1998 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disorder.  The 
Board also denied the veteran's claim for secondary service 
connection for hypertension.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In a May 1999 Order, the Court granted a Joint Motion for 
Remand, vacating the Board's November 1998 decision and 
remanding for additional proceedings.  

By January 2000 and May 2001 decisions, the Board remanded 
the case for additional development of the record.  

In a February 2003 decision, the Board granted service 
connection for a bipolar disorder.  As the veteran has not 
disagreed with the rating or effective date assigned for his 
psychiatric disorder, the only issue that remains on appeal 
is entitlement to service connection for hypertension as 
secondary to a bipolar disorder.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).  
In the February 2003 decision, the Board also remanded the 
veteran's claim for service connection for hypertension, 
secondary to service-connected psychiatric disorder, for 
additional development of the record.  The purposes of that 
remand have been met to the extent possible. 


FINDING OF FACT

The relevant competent evidence is in relative equipoise as 
to whether the veteran's hypertension was caused by his 
service-connected bipolar disorder.   


CONCLUSION OF LAW

The veteran's hypertension is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2007).      


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for secondary service 
connection for hypertension on the basis that it was caused 
by a service-connected bipolar disorder.  Therefore, no 
further development is needed with regard to this appeal.  



II.  Factual Background

The veteran's service medical records from both periods of 
service are negative for an elevated blood pressure or any 
other findings that were attributed to hypertension.   

In May 1993, the veteran filed a claim of entitlement to 
service connection for hypertension, to include as secondary 
to a psychiatric disorder.  In a June 1993 statement from the 
veteran, he indicated that he had first been diagnosed with 
hypertension in 1983.  According to the veteran, his 
hypertension was due to his psychiatric disorder.  

In July 1993, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from September 1988 to June 
1993.  The records show intermittent treatment for 
hypertension.   

In a private medical statement from A.E.S., M.D., dated in 
October 1997, Dr. S. stated that he was a Board Certified 
psychiatrist.  According to this physician, he had known the 
veteran and his family for over 40 years.  Dr. .A. E.S. 
opined that the veteran's psychiatric disorder was aggravated 
by both of his periods of service.  It was also this 
physician's opinion that the veteran's hypertension was 
"probably directly resultant to his psychiatric problems."  

In August 1998, the Board requested an expert medical opinion 
from a mental health professional with the Veterans Health 
Administration (VHA).  The VHA physician was asked, among 
other questions, to express an opinion as to the medical 
probability that the veteran's currently diagnosed 
hypertension had its onset in service or, otherwise, was 
caused or aggravated by the currently demonstrated 
psychiatric disorder.  If the examiner found that the 
veteran's hypertension was aggravated by the currently 
demonstrated psychiatric disorder, it was requested that the 
examiner express an opinion as to the extent of such 
aggravation.  

In September 1998, a report was received by the Board.  The 
VHA psychiatrist stated that the veteran's hypertension did 
not become clinically evident until 1986, more than 11 years 
after his discharge from the military.  According to the VHA 
psychiatrist, the veteran's hypertension could not in any way 
be causally related to the in-service diagnosis of paranoid 
personality, nor could it be causally related to the later 
diagnosis of bipolar affective disorder.  According to the 
VHA psychiatrist, the hypertension must be an independent 
medical condition, apart from and unrelated to the veteran's 
psychiatric diagnosis.  No connection could be established 
between the veteran's hypertension and the veteran's 
currently demonstrated psychiatric disorder.  

In February 2000, the RO received a VAMC mental health 
progress note, dated in February 2000, in which G.F.S., M.D., 
Assistant Chief, Psychiatry Services, stated that he had been 
treating the veteran for depression and anxiety over the past 
few months.  This physician reported that the veteran had 
discussed in great detail, his stressors that he suffered 
while in the military.  According to Dr. G.F.S., it could be 
stated that the veteran's stressors might have aggravated his 
condition of hypertension that he apparently had.     

In a statement dated in June 2001, Dr. A.E.S. opined that the 
veteran's time in the military was directly responsible for 
an increase in his psychiatric problems.  The physician 
further opined that it was probable that the veteran's 
hypertension was much worse presently than it would have been 
if the veteran had not served in the military.  

By a February 2003 decision, the Board granted the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, diagnosed as bipolar disorder.  A March 2003 rating 
action effectuated this decision, effective from May 21, 
1993.  In the March 2003 rating action, the RO also granted a 
total disability rating based upon individual 
unemployability, effective from May 21, 1993.   

In June 2006, the veteran underwent a VA examination.  At 
that time, the examiner stated that the veteran was first 
diagnosed with hypertension in 1983.  In 1999, the veteran 
had a myocardial infarction associated with congestive heart 
failure.  Cardiac risk factors included age greater than 40, 
male sex, hypertension, and hyperlipidemia.  The veteran had 
bipolar disorder for which he took medication with good 
relief of symptoms, although he remained anxious.  Following 
the physical examination, the pertinent diagnosis was 
hypertension under good control. The examiner opined that 
there was no current disability manifested by hypertension 
due to disease or injury that was incurred in or aggravated 
by service.  In addition, the examiner stated that it was 
unlikely that the veteran's hypertension was caused by his 
psychiatric disorder.  However, according to the examiner, 
periodic aggravation of the veteran's psychiatric disorder 
may cause occasional spikes in his hypertension and, as such, 
that might be considered aggravation.  Nevertheless, the 
examiner noted that according to the veteran, his psychiatric 
disorder had been essentially stable on the medication.    

III.  Analysis

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

In the instant case, the veteran contends that his 
hypertension was caused or made worse by his service-
connected psychiatric disorder.  In this regard, after 
reviewing the evidence of record, the Board finds that the 
relevant evidence is in approximate equipoise and therefore 
supports the veteran's claim for service connection for 
hypertension on a secondary basis.  See 38 U.S.C.A. § 5107(b) 
(there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence).  

Two VA opinions essentially rule out a finding that the 
veteran's hypertension was caused by his psychiatric 
disorder.  On the other hand, Dr. .A.E.S. concluded that the 
veteran's hypertension was "probably directly resultant to 
his psychiatric problems."  Other opinions suggest the 
veteran's hypertension was aggravated or may have been 
aggravated by his psychiatric disorder.  There is sufficient 
competent evidence of record upon which to grant secondary 
service connection for hypertension on an aggravation basis, 
albeit it is difficult to determine the baseline level of 
severity prior to the onset of aggravation.  However, the 
Board finds that in reading all of the opinions together, 
what emerges is positive and negative evidence that is in 
relative equipoise as to whether the veteran's hypertension 
was caused by his bipolar disorder.  \

In light of the above, the Board finds that, with application 
of the doctrine of reasonable doubt, service connection for 
hypertension as secondary to the veteran's service-connected 
psychiatric disorder is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.310.      


ORDER

Secondary service connection for hypertension is granted.  



___________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


